Case 1:20-cv-03657-AT Document 63 Filed 0
; ; USDC SDNY
Michael Faillace & Assoc } pocument
Employment and Litigation Attorneys } FT FCTRONICALLY FILED

60 East 42™ Street, Suite 4510 DOC #:
New York, New York 10165 DATE FILED: 3/11/2021

 

 

jbarton@faillacelaw.com

March 10, 2021

VIA ECF

Honorable Analisa Torres
United States District Judge
United States Courthouse
500 Pearl Street

New York, NY 10007

Re: Poltamai et al v. Hophapcity Inc. etal:
Case No. 20-cv-03657-AT

Your Honor:

This firm represents Plaintiff in the above referenced matter. We write to respectfully
request the initial conference in this case, currently scheduled for March 18, 2021, be adjourned
by three weeks. This is the second request of its kind and is submitted on consent.

The parties participated in mediation on March 2, 2021; however, the mediation was
adjourned in order for the parties to review relevant documents. The parties are continuing to
negotiate, and are slated to correspond with their mediator next week as to the scheduling of a
second mediation session. The parties are optimistic that they can reach an agreement without a
second mediation or the further expenditure of fees and judicial resources. As such, the parties
respectfully request that the initial conference be adjourned.

We thank the Court for its time and attention.
GRANTED. The initial pretrial conference scheduled for March 18, 2021, is ADJOURNED to April 8, 2021, at
10:00 a.m. By April 1, 2021, the parties shall file their joint letter and proposed case management plan.
SO ORDERED.

Dated: March 11, 2021 }-
New York, New York —

ANALISA TORRES
United States District Judge

 
